The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment, filed 09/08/2020, has been entered.
Claims 1-25, 28-30, 33-34, 41, 43, 45-46 have been canceled.
Claims 47-52 have been added.
Claims 26, 27, 31, 32, 35-40, 42, 44, 47-52 are pending.
Claims 40 and 44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 26, 27, 31, 32, 35-39, 42, 47-52 are currently under examination as they read on a method for treating cancer comprising administering an inhibitor of a cullin-based CRL4CDT2 ubiquitin ligase biological activity with a second composition comprising a BRAF inhibitor, wherein the cancer reads on melanoma as the elected species, the inhibitor of a cullin-based CRL4CDT2 ubiquitin ligase biological activity reads on pevonedistat and BRAF inhibitor reads on vemurafenib as the elected species. 

This Office Action will be in response to Applicant’s amendment/argument, filed 07/19/2022.
The Rejections of record can be found in the previous Office Action, mailed 07/19/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 35-39, 42, 47-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered in full but has not been found convincing.  The Rejections of record can be found in the previous Office Action, mailed 07/19/2022.
Applicant argues that the instant application disclosed several GENBANK accession Nos for various species of CRL4CDT2 and that one of ordinary skill in the art could easily design additional nucleic acids that inhibit cullin-based CRL4CDT2 ubiquitin ligase biological activities.  In response, it is noted that the recited inhibitor of cullin-based CRL4CDT2 ubiquitin ligase biological activities is directed to a genus encompassing not only inhibitory nucleic acids “but any compound or agent, the application of which result in the inhibition of a process or function” (para 0190 of the published application).  
The written description requirement for a claimed genus/subgenus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.
With regard to representative number of species, the disclosed nucleic acids and other specific compound such as the elected species pevonedistat are not sufficient to represent the entire genus as claimed. 
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  
The instant specification has disclosed various compounds such as antagomir, antibody, antisense oligonucleotide, aptamer (para. 0126-0135).  With such wide variety of compounds of different structures, one of skill in the art is not able to visualize all the species within the genus.
Written description can also be satisfied with disclosure correlation between function and structure.  However, there is no information regarding what structural features would likely be associated with such binding / inhibition activity of the inhibitor.  Thus, the specification does not disclose a correlation between selective inhibitory activity and the critical structure of a putative inhibit beyond the above mentioned examples.
It is noted that the reasons of record are also applicable to the genus of BRAF inhibitor with vemunrafenib being the elected species.
Applicant is also reminded that The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112. See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any compound required to practice the claimed invention.  Accordingly, one of skill in the art would conclude that Applicant would not have been in possession of the claimed genus of “inhibitor” because the genus of inhibitor possessing the desired function and activity are not adequately described in the instant disclosure as-filed.   
Therefore, the rejection is maintained.
Applicant is again invited to amend the claims to recited the elected species, i.e., pevonedistat and vemurafenib, in order to obviate this rejection.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Smith (US Patent 8,980,850 B2) has been withdrawn in view of Applicant’s amendment, filed 09/08/2022.  Particularly, Smith does not teach or suggest administering a BRAF inhibitor that is vemurafenib as required by the amended claims.  
  The previous rejection under 35 U.S.C. 102 (a)(2) as being anticipated by Berger et al. (US Patent 10,786,505 B2) has been withdrawn in view of Applicant’s amendment, filed 09/08/2022.  Particularly, Berger et al. does not teach or suggest administering a BRAF inhibitor that is vemurafenib as required by the amended claims.    
The previous rejection under 35 U.S.C. 102(a)(1) as being anticipated by Bhatia et al. (Journal of Clinical Oncology 2011 29:15_suppl, 8529-8529) has been withdrawn in view of Applicant’s amendment, filed 09/08/2022.  Particularly, Bhatia et al. does not teach or suggest administering a BRAF inhibitor that is vemurafenib as required by the amended claims.  
  
Claims 26, 27, 31, 32, 35-39, 42, 47-52 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pliushchev et al. (US 20150274660 A1; see entire document) as evidenced by the instant specification that pevonedistat is also known as MLN4924.
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The rejection can be found in the previous Office Action, mailed 07/19/2022.
Applicant argues that Pliushchev et al. does not anticipate the present claims because Pliushchev et al. taught administering a compound of Formula I that is an inhibitor of histone methyltransferase.  In response, it is noted that given the recitation of “comprising” in the present claims, the claims are not limited to administering pevonedistat and vemurafenib only.  In para. 0181 of Pliushchev, the prior art clearly taught that radiation,  pevonedistat and vemurafenib can be combined with the compound of Formula I.  Therefore, Pliushchev anticipate the present claims.  Moreover, Pliushchev implicitly taught a method for overcoming vemurafenib-resistance in a cell by contacting said cell given that the prior art treating melanoma under the broadest reasonable interpretation. 
Therefore, the rejection is maintained as it applies to amended and newly added claims.



Claim Rejections - 35 USC § 103
The previous rejection under 35 U.S.C. 103 as being unpatentable over Bhatia et al. (Journal of Clinical Oncology 2011 29:15_suppl, 8529-8529) in view of Rizos et al. (Clinical Cancer Research April 1 2014 (20) (7) 1965-1977) has been withdrawn in view of Applicant’s amendment, filed 09/08/2022.  Particularly, Bhatia et al. does not teach or suggest administering a BRAF inhibitor that is vemurafenib as required by the amended claims.  

Conclusion
	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        September 21, 2022